Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 12/06/2019 and 09/24/2020, have been considered.

Claim Objections
Claims 1-22 are objected to because of the following informalities:  “dangerous weather-related situation”.  This is a relative term without further defining the meaning of “dangerous”.  A more definite term is required.  For purposes of examination, Examiner understands “dangerous weather-related situation” as any weather condition which is not sunny and between 65 to 80 degrees Fahrenheit.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PGPub 2016/0232131) in view of Eland (US PGPub 2015/0160031) and further in view of Molina et al. ("Generating Descriptions that Summarize Geospatial and Temporal Data," 2009 21st IEEE International Conference on Tools with Artificial Intelligence, 2009, pp. 485-492).
As to Claim 1 and 12, Lui et al. teaches a method for predicting a dangerous weather-related situation at a specific point on a user's travel path by referring to individual pieces of observation data measured from multiple observation points (¶37; “[t]he mechanisms can review a route to an event listed in the calendar data, where the route has been identified by a computer map routing service, and transmit an interface to be presented on the mobile device associated with the user”; the skilled artisan know that these steps requires observations for a specific travel path; ¶142 describes a methodology of obtaining said observations), comprising steps of: 
(a) a dangerous weather-related situation predicting server obtaining the individual pieces of the observation data measured from the observation points (¶119 teaches “the recommendation system, at a particular time prior to the meeting, determine the weather in proximity of the user device prior to causing a notification that prompts the user to walk to the meeting using a particular route as identified by a computer map route service, such as Google Maps (e.g., upon determining that the chance of precipitation is greater than a particular threshold value, upon determining that it is “too hot” for the user based on the determined temperature and user data as to what is considered “too hot,” etc.); ¶50 “server 120 can include a data storage engine 122”; ¶139 teaches the interactions with user’s frequent weather forecast checks and the data storage engine 122.); and 
(ii) analyzing at least one piece of geographical distribution information of the observation data obtained from the observation points located near the specific point or temporal change information thereof by referring to machine learning database that is created by learning previous reference data measured at the observation points, thereby predicting a weather condition of the specific point at a future time coming after a certain period of time from a current time (¶141 “a weather forecast, the item of information can include a probability of rain in a geographic region relevant to the user (e.g., in a zip code associated with the user, in a city associated with the user, and/or any other suitable region) within a period of time (e.g., in the next 6 hours, in the next day, and/or any other suitable period of time”; ¶147 “information relating to a user's location can be received from a wearable computer and/or activity monitor associated with the user, GPS information, and/or any other suitable source. As a more particular example, if the stored information relates to whether or not a user left for a meeting on time, the stored information can be determined based on the user's location at a particular time (e.g., whether the user was still at a starting point when the user should have already left”).
Lui et al. is silent as to:
(b) the weather-related situation predicting server 
(i) preparing and managing the observation data as a map by referring to locations of the observation points.
Eland teaches (b) the weather-related situation predicting server (¶69; “weather server 630”)

	Lui et al. and Eland are both silent as to the use of “machine learning”.
	Molina teaches that it is known in the art to use artificial intelligence.  Molina teaches the use of artificial intelligence (“AI techniques”) in combination with temporal data, GPS traces, and traffic information (Abstract).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine these three teachings.  All three teachings are in related field of endeavors: creating personal itinerary for an end user.  One would be motivated to make this combination to determine the most effective travel itinerary for the end user.
	
As to Claim 2 and 13, Lui et al. teaches after the step of (b), comprising a step of: (c) the dangerous weather-related situation predicting server predicting a location of the specific point on the user's travel path over time by referring to the user's schedule data and transmitting information on the predicted weather condition of the specific point to the user before the certain period of time from the future time corresponding to the specific point (¶51 teaches “data storage engine 122 can receive information indicating a user's schedule, such as a date, time, and/or location of an upcoming appointment and/or meeting, a date and/or time of an upcoming trip, and/or any other suitable information”; ¶58 teaches “data processing engine 124 can classify the received data as contextual data when the received data includes information about a location of user device 102, traffic information, weather information based on location information from user device 102 (e.g., “sunny,” “cold,” etc.), population density information within a given 

As to Claim 3 and 14, Lui et al. teaches wherein the schedule data refers to at least one piece of the user's present location information, schedule information stored in a calendar (¶32 teaches “scheduling constraints based on an online calendar”), communication information obtained from communication history, and activity information obtained from a previous activity pattern by day of week or by location (¶51 teaches “data storage engine 112 can receive and/or request data that includes a number of occurrences of an activity engaged in by one or more users during a given time period (e.g., a day of the week, a couple of days, weekdays, weekends, etc.)”).

As to Claim 5 and 16,  Lui et al. teaches wherein at least some of the multiple observation points include moving-type observation points as user terminals, where one or more sensors and applications are installed, and installation-type observation points installable on geographic features (¶82 teaches “voice recognition circuit, a touch interface of a touchscreen, a camera, a motion sensor such as an optical motion sensor and/or an accelerometer, a temperature sensor, a near field communication sensor, a biometric data sensor, and/or any other suitable input device”; ¶91 teaches “in response to installing a recommendation application on a computing device associated with the user, the recommendation application can present a recommendation interface on the computing device that prompts the user “; ¶103 teaches “and general data fields (e.g., type of applications that the user device has installed and device profiles of devices that are user devices that are in a similar geographic proximity”).

Allowable Subject Matter
Claims 4, 6-11, 15 and 17-22  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “the specific point includes , information on a section on the travel path, wherein the machine learning database corresponds to the previous reference data and further includes travel data that is learned from multiple subjects, wherein the travel data include means of travel and travel time used by the section by each of the subjects; and wherein, at the step of (c), the dangerous weather-related situation predicting server suggests (i) the means of travel by the section of the travel path or (ii) rescheduling depending on the predicted weather condition by referring to the machine learning database and the user's predicted travel path” as set forth in claims 4 and 15 in combination with the remaining dependent claims.

The prior art does not teach or suggest “wherein the multiple observation points are managed by referring to information on (1-k-1)-st to (1-k-nk)-th observation points located in a (1-k)-th zone whose boundary is divided into by characteristics of factors affecting a first weather phenomenon where k is an integer that is one of numbers from 1 to m; and wherein the dangerous weather-related situation predicting server predicts a weather condition of the specific point at the future time coming after the certain period of time from the current time by 

The prior art does not teach or suggest “wherein the multiple observation points are managed by referring to information on (1-k-1)-st to (1-k-nk)-th observation points located in a (1-k)-th zone whose boundary is divided into by characteristics of factors affecting a first weather phenomenon where k is an integer that is one of numbers from 1 to m; and wherein the processor predicts a weather condition of the specific point at a future time coming after a certain period of time from a current time through the communication unit by analyzing at least one piece of geographical distribution information of the observation data obtained from observation points belonging to a particular section in which the specific point is located and temporal change information thereof by referring to machine learning database” as set forth in claims 17-22 in combination with the remaining dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852